Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation stopping portion” in claim 1, seen as 30h.  The “break inducing portion” includes a notch portion and the “finger hooking portion” protrudes in a particular manner such that these are considered structural limitations avoiding 112f invocation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claim 1 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner recommends relating the thickness of the “thin wall portion” to some other element or the rest of the cover.  This portion of the cover is thinned relative to the rest of the cover, but simply calling it “thin” does not sufficiently set forth the metes and bounds of the claim.  Appropriate correction is required.
Claim 1 has numerous instances of descriptive language that is unclear.  For example, in line 3, the claims states “, and has an opening portion” where it is unclear what has an opening portion.  Is it the endoscope, the cover, or the distal end member?  The Examiner does not know.  

Claim 1 also states “in a proximal end direction” in the break inducing clause without providing a reference point.  The Examiner understands the general idea, but this direction has not been provided with any limits.  The Examiner assumes the wall portion extends proximally from the notch.
In the “rotation stopping portion” clause, the claim states “a wall surface portion rising up from an area of a surface along an insertion portion longitudinal axis out of an outer peripheral surface of the distal end member” where the Examiner cannot follow what is being claimed.  The use of “rising up” is not standard, and the Examiner assumes the wall surface extends in a particular direction.  An “area of a surface” is not clear as to how the term “area” is being used.  Is the scope of the claim the same if the term is removed (“a wall surface portion rising up from a surface”)?  What is this “area”?  The Examiner does not know.
The last clause states “a finger hooking portion that protrudes outward from one side of an area” where the “area” is so vague as to be indefinite.  The claim goes on to refer to “another side of the area” where this too is vague because the “area” is not claimed as having multiple sides.  The Examiner can look to the disclosure to understand the nature of the finger hooking portion, but the claim language does not seem to capture the disclosed structure.  A person having ordinary skill in the art would 
The Examiner recommends introducing something like a “body” into the claim such that the cover comprises a body.  Then, the rotation stopping portion can be on one side of the body and the finger hooking portion can be on an opposite side of the body relative to the rotation stopping portion (this is not intended to be exact claim language, just something conceptual).  The body may also have an opening or a distal end or an outer periphery.  As currently written, the claimed portions are hard to match to the cover.  Some of these portions appear to refer to the endoscope and not the cover.  Maybe that is intended, but the overall result is a claim that is hard to follow.
If a discussion would be helpful, Applicant is asked to call the Examiner for an interview.

Allowable Subject Matter
Claims 1-5 would likely be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There are numerous 112(b) issues so the Examiner is not comfortable indicating that the claims would necessarily be allowable without some idea as to how these issues are to be resolved.  However, Applicant’s device appears to be different from the closest prior art.  Hamazaki (included in the IDS) includes a break inducing portion (14), a rotation stopping portion (17), and a finger hooking portion (see Fig. 10 showing a 
Also, Hamazaki’s rotation stopping portion, whether it be 15, 16 or 17, is not the same as Applicant’s.  Instead of being similar to 30h, 15 and 17 appear to be the same as 30f/g.  The invocation of 112(f) for this feature is not irrelevant, and Hamazaki does not include the slot for receiving a protrusion on the distal end member.
Again, the numerous 112(b) issues need to be resolved before a definitive statement on allowability can be made, but the closest prior art does not appear to read on the claimed device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references with similar distal covers: Ohki (US 2018/0185045), Yamaya et al. (US 5,860,913), Katsurada et al. (US 5,868,663), Furukawa et al. (US 5,730,701), Iida (US 5,674,181), Iida (US 5,662,588), Iizuka et al. (US 2017/0238789), Hino (US 2004/0082836), and Katsurada et al. (US 5,865,726).  References with means to remove a cap: Zeiner et al. (US 2008/0103357) and Nakamura et al. (US 5,147,305).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795